DETAILED ACTION
This action is in response to an application filed 5/21/2020 wherein claims 1-8 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the imaging device and imaging processing method of the instant invention.
The instant invention is an imaging device/method for compositing image data captured by a plurality of image sensors to generate a wide-angle image. The wide-angle image has an angle greater than image data captured by a single image sensor. An average brightness value for first image data and an average brightness value for second image data are determined. The first image data and the second image data are captured by the same image sensor, wherein the second image data is captured at a later time than the first image data. A difference is determined between the average brightness value of the first image data and the average brightness value of the second image data. The determined difference is compared to a first threshold to determine whether the difference in average brightness value is equal to or greater than the first threshold. The average brightness value of the second image data is compared to a second threshold to determine whether the brightness value of the second image data is equal to or smaller than the second threshold. When it is determined that the difference in average brightness value 
	Thus the instant invention uses image data from a plurality of sensors to generate a combined/composite image wherein the image data is fused into a single image, such as a spherical panoramic image obtained by photographing 360 degrees [¶0069]. The average brightness for a current image frame is determined as well as the average brightness for a previously captured image frame wherein both of these frames are produced by the same image sensor. The average brightness is computed, for example, by averaging all the brightness component values of the image data for the frame [¶0096]. The difference between the average brightness values are compared to a first threshold and the average brightness of the current image frame is additionally compared to a second threshold value. When it is determine that the brightness difference is greater than the first threshold and the average brightness of the current frame is less than the second threshold, a low brightness situation is determined [¶0102]. This low brightness situation indicates that the sensor is not suitable for image output or composition. For example, a hand may accidentally cover the lens resulting in capture of a dark image not suitable for composition with images from the other image sensors [¶0124]. By performing the thresholding of the instant invention, the system can detect a low brightness situation for a sensor and ensure that the image data from said sensor experiencing the low brightness situation is not included in the final output composite image [¶0102, ¶0105, ¶0125, ¶0141]. 
	A notable prior art of record is Karadeniz et al. (US 2020/0158876) (hereinafter Karadeniz). Karadeniz discloses multiple sensors, including image sensors/cameras [¶0041], for capturing image data of an environment wherein the data from a plurality of sensors can be combined [¶0015, ¶0084]. For a single sensor, a first frame is captured when the sensor is in a first configuration and a second frame is captured when the sensor is in a second configuration, wherein the second frame is captured after the first frame [Fig.1, ¶0026]. Additionally Karadeniz discloses comparing pixel intensity ("brightness") values 
	Although Karadeniz discloses composite image data, determining intensity ("brightness") values for different frames from the same sensor, and comparing intensity values with multiple thresholds to determine lighting conditions, Karadeniz differs from the instant invention in several ways. Karadeniz determines an average intensity, but this is for combining two or more frames into a blended frame. For example, "blended intensity may comprise, on a pixel-by-pixel basis, an average of the first intensity information 112 and the second intensity information 116" [¶0047]. The instant invention determines an average brightness value for first image data captured at a single time point and a separate average brightness value for second image data captured at a second time point. That is, Karadeniz's average value determination is taking the average of a pixel value in a first frame and a pixel value in a second frame while the instant invention determines an average value of only the pixels in a current frame and a separate average value of only the pixels in a previous frame. Additionally, although Karadeniz discloses two thresholds, this thresholding and subsequent processing differs from the instant invention. Intensity values of select pixels are compared to two thresholds to determine whether or not the pixel is unreliable. For example, "intensity determination component may disregard intensity information for select pixels when the intensity value is above a first threshold or below a second threshold" [¶0047]. The discarded pixels are not used in the blending of two frames from the same sensor. The instant invention uses the two thresholds to determine that an entire sensor's image data is to be excluded from image output/composition. That is, Karadeniz discloses excluding individual pixels of a sensor's image frame based on determined lighting conditions but still uses image data from said sensor and other pixels within the same frame for composition/output while the instant invention excludes all sensor data for composition/output when a sensor is detected as having a certain lighting condition. 
	Another notable prior art of record is Hohjoh (US 2013/0114862). Hohjoh discloses synthesizing multiple images from an image sensor into a single composite image [¶0042]. Additionally, a mean (average) brightness value of a reference image and a mean (average) brightness value of a comparative image are determined [¶0058] wherein the reference image and the comparative image are captured by 
	Although Hohjoh discloses determining not to perform synthesis on image data based on comparison of a difference value with a threshold, Hohjoh differs from the instant invention in several ways. Hohjoh is generating a synthesized/composite image for output, but the image data contributing to image output is from a single sensor [¶0030]. The instant invention generates a composite image from multiple sensors. Additionally, although the thresholding of Hohjoh is similar to the first threshold of the instant invention, Hohjoh fails to disclose comparing an average brightness value for a single frame to a second threshold to determine if said average brightness value is lower than said second threshold. Hohjoh does disclose multiple thresholds, but a difference value is always what is compared with the thresholds, not an average brightness value for a single frame. For example, "difference values of mean values of representative pixel outputs and corresponding thresholds are stored" [¶0040, Fig.5A, Fig.5B]. There is nothing in Hohjoh that suggests comparing an average brightness value for a current frame to a second threshold like the instant invention. Additionally, as Hohjoh fails to disclose additional sensors, Hohjoh fails to disclose the exclusion of the image sensor for composition/output like the instant invention. Hohjoh flags individual blocks within a frame to be excluded from image synthesis. For example, "when the difference value is equal to or larger than the threshold, a predetermined flag in a predetermined memory format indicating non-execution of image synthesis is stored not to execute image synthesis on the k-th image block". The instant invention excludes an entire image sensor from contributing from image composition/output based on the lighting condition determination. 
	Other notable prior arts include Voros et al. (US 2016/0284076) which determines whether or not a camera is blocked based on average brightness values [¶0019, ¶0064-¶0067] and Yoshikawa (US 2016/0134817) which calculates average brightness values for image blocks to determine correction factors [¶0167-¶0178]. However these prior arts include deficiencies similar to those noted above. Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 3, 2021